Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on June 6th, 2017 and in response to Applicant’s Arguments/Remarks filed on August 17th, 2020. Claims 1-6, 8-12, and 14-20 are pending.
Priority
3.	Application 15/615,770 was filed on June 6th, 2017 and claims foreign priority to CN201610453460 filed on June 21st, 2016. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17th, 2020 has been entered.

Response to Arguments
6.	Applicant’s arguments with respect to 35 USC § 101 rejection of claims 1-6, 8-12, and 14-20 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 1-6, 8-12, and 14-20 has been withdrawn.
7.	Applicant states that the prior art doesn’t disclose “the identifier including a program code that allows the one or more payment applications to be displayed in the new window.” Examiner notes that these arguments are made with respect to the amended claims.  Examiner disagrees with the applicant’s conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but applicant’s arguments are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-6, 8-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-6, 8, 10-12, 14 and 16-20 are rejected based on their dependency on rejected independent claims 1, 9, and 15.
9.	Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The step(s) that are between displaying the payment information and completing the transaction using the payment information. Examiner notes that it is unclear how the transaction is completed when the payment information is merely displayed.  
Claims 2-6, 8, 10-12, 14 and 16-20 are rejected based on their dependency on rejected independent claims 1, 9, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6, 8-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/184353 to Marcel et al. (hereinafter Marcel) in view of US Patent Publication US2012/0290449 to Mullen et al. (hereinafter Mullen) further in view of CN105654288 to Hu et al. (hereinafter Hu).
As per claims 1, 9, and 15
Marcel discloses a method implemented by a computing device having at least one processor, the method comprising (paragraph [0007]):
Marcel discloses a user device comprising: one or more processors; memory (paragraph [0007]):
Marcel discloses one or more computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising (paragraph [0007]):
detecting, by the at least one processor, a preset operation for a user interface when an application implemented on the computing device is in use (paragraph [0173] and Figure 11A: 1110, Figure 11B: 1124); 
displaying, by the at least one processor, the new window on the user interface, the new window comprising the one or more payment application identifiers corresponding to the respective one or more payment applications (Figures 11A: 1110, 11C: 1124A and 11D: 1160, 1162); 
receiving, by the at least one processor, a selection of a payment application identifier from the one or more payment application identifiers in the new window (Figures 11D: 1160 and paragraph [0307: The device receives a selection of an alternate value]; 
displaying, by the at least one processor, payment information corresponding to the selected payment application identifier on the user interface (Figure 11E: 1124); and
completing, by the at least one processor, a transaction using the payment information without interrupting the application (Figure 11A&B and Figure 17A).
Examiner notes that Marcel only displays partial payment information corresponding to the selected payment application identifier on the user interface. 

Therefore it would have been obvious to one skilled in the art at the time of filing to modify Marcel to teach displaying, by the at least one processor, payment information corresponding to the selected payment application identifier on the user interface as taught by Mullen to combine prior art elements according to known methods enabling a user to authorize the payment information (paragraphs [0081 and 0126]).
Marcel and Mullen do not specifically teach determining, by the at least one processor, whether an identifier of a new window is inserted to respective one or more payment applications, the identifier including a program code that allows the one or more payment applications to be displayed in the new window and displaying, by the at least one processor, the new window on the user interface in response to the determination that the identifier of the new window is inserted to the respective one or more payment applications.
Hu teaches determining, by the at least one processor, whether an identifier of a new window is inserted to respective one or more payment applications, the identifier including a program code that allows the one or more payment applications to be displayed in the new window (Summary: A two-dimensional code… may be a display interface of a pull-down notification and Detailed Description: the smartphone receives a notification, the notification has the generated two-dimensional code); 
displaying, by the at least one processor, the new window on the user interface in response to the determination that the identifier of the new window is inserted to the respective one or more payment applications, the new window comprising the one or more payment application identifiers corresponding to the respective one or more payment applications (Detailed Description: the smartphone receives a notification, the notification has the generated two-dimensional code, and the bound payment account can be found by scanning the two-dimensional code… the user directly pulls the notification to display the two-dimensional code to be paid) 
completing, by the at least one processor, a transaction using the payment information without interrupting the application (Summary: when payment occurs, the user navigates to the interface displaying the two-dimensional code).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Marcel and Mullen to include determining, by the at least one processor, whether an identifier of a new window is inserted to respective one or more payment applications, the identifier including a program code that allows the one or more payment applications to be displayed in the new window and displaying, by the at least one processor, the new window on the user interface in response to the determination that the identifier of the new window is inserted to the respective one or more payment applications.as taught by Mullen to combine prior art elements according to known methods enabling a user to reduce the number of steps in a payment transaction (background).


As per claims 2, 10, and 16
Marcel teaches a trigger potion region at the user interface, on which the preset operation is detected to trigger displaying the new window (Figure 11A);
detecting a preset action performed on the trigger position region (Figure 11A:1110 and Figure 11B:1124A); and displaying the new window at a preset position of the user interface in response to detecting the preset action performed on the trigger positon region (Figure 11D).
Marcel does not specifically teach setting up a trigger position region at the user interface, on which the preset operation is detected to trigger displaying the new window.
Mullen teaches setting up a trigger position region at the user interface, on which the preset operation is detected to trigger displaying the new window; 
detecting a preset action performed on the trigger position region; and 
displaying the new window at a preset position of the user interface (selected card) in response to detecting the preset action performed on the trigger position region (Figures 12-14 and 24 and paragraphs [0119-0121).
Examiner notes that a 35 U.S.C. 112(a) rejection has been made and therefore Examiner is interpreting the claims to display at a preset positon of the user interface in response to detecting the preset action performed on the trigger position region. 
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Marcel to teach setting up a trigger position region at the user interface, on which the preset operation is detected to trigger displaying the new window as taught by Mullen to combine prior art elements according to known methods to allow the mobile wallet to complete the transaction (paragraphs [0081 and 0126]).

As per claim 3
Marcel teaches the preset action comprises at least one of a sliding operation, a double-click operation, or a click operation (paragraph [0081 and 0145]).
Mullen also teaches the preset action comprises at least one of a sliding operation, a double-click operation, or a click operation (Figures 12-14 and 24 and paragraphs [0119-0121).

As per claims 4 and 17
Marcel teaches detecting whether the user interface is unlocked (paragraphs [0005 and 0207]).  

As per claims 5 and 18
Marcel teaches in response to detecting that the user interface is unlocked (paragraph [0207]), 
determining that the selected payment application identifier exists in a pre-authorized application identifier list, acquiring first payment information from the selected payment application (paragraphs [0384]), and 


As per claims 6 and 19
Marcel teaches displaying second payment information corresponding to the selected payment application identifier on the user interface in response to detecting that the user interface is not unlocked, wherein the second payment information is invalid payment information (paragraphs [0203, 0206, and 0542]).

As per claims 8 and 20
Marcel teaches detecting whether the identifier of the new window is inserted in the payment application corresponding to the payment application identifier, in response to detecting a preset action on a trigger position region of the new window configured on the user interface (paragraph [0081, 0157, and 0159]); and 
adding the payment application identifier to the new window in response to detecting that the identifier of the new window is inserted in the payment application corresponding to the payment application identifier (paragraphs [0165 and 0166]).  
Mullen also teaches wherein an identifier of the new window (mobile wallet) is inserted in the payment application corresponding to the application identifiers (Figures 12-14 and 24 and paragraphs [0119-0121) and detecting a preset action on a trigger position region of the new window configured on the user interface (Figures 12-14 and 24 and paragraphs [0119-0121).

As per claim 11 
Marcel teaches the detection module further detects whether the user interface is unlocked (paragraph [0207]); and 
the second display module further displays first payment information corresponding to the selected payment application identifier on the user interface in response to the detection module detecting that the user interface is unlocked (paragraphs [0207 and 0384]), or display second payment information corresponding to the selected payment application identifier on the user interface in response to the detection module detecting that the user interface is locked (paragraphs [0206, and 0542]), wherein the first payment information comprises valid payment information (paragraph [0542]), and the second payment information comprises invalid payment information (the paragraph [0203]).  

As per claim 12
Marcel teaches determination module configured to determine whether the selected payment application identifier exists in a pre-authorized application identifier list in response to the detection module detecting that the user interface is unlocked (paragraph [0207]); and 
an acquisition module configured to acquire the first payment information from the selected payment application in response to the determination module determining 

As per claim 14
Marcel teaches an addition module configured to add the payment application identifier to the new window in response to the detection module detecting that the identifier of the new window is inserted in the payment application corresponding to the payment application identifier (paragraphs [0165 and 0166]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not disclose all of the claim limitations. 
	US Patent Publication US20160260090 to Healy et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





April 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693